 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 688 
In the House of Representatives, U. S.,

September 22, 2009
 
RESOLUTION 
Expressing support for the goals and ideals of the first annual National Wild Horse and Burro Adoption Day taking place on September 26, 2009. 
 
 
Whereas in 1971, in Public Law 92–195 (commonly known as the “Wild Free-Roaming Horses and Burros Act”) (16 U.S.C. 1331 et seq.), Congress declared that wild free-roaming horses and burros are living symbols of the historic and pioneer spirit of the West; 
Whereas, under that Act, the Secretary of the Interior and the Secretary of Agriculture have responsibility for the humane capture, removal, and adoption of wild horses and burros; 
Whereas the Bureau of Land Management and the Forest Service are the Federal agencies responsible for carrying out the provisions of the Act; 
Whereas a number of private organizations will assist with the adoption of excess wild horses and burros, in conjunction with the first National Wild Horse and Burro Adoption Day; and 
Whereas there are approximately 31,000 wild horses in short-term and long-term holding facilities, with 18,000 young horses awaiting adoption: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals of a National Wild Horse and Burro Adoption Day to be held annually in coordination with the Secretary of Interior and the Secretary of Agriculture; 
(2)recognizes that creating a successful adoption model for wild horses and burros is consistent with Public Law 92–195 (commonly known as the “Wild Free-Roaming Horses and Burros Act”) (16 U.S.C. 1331 et seq.) and beneficial to the long-term interests of the people of the United States in protecting wild horses and burros; and 
(3)encourages citizens of the United States to adopt a wild horse or burro so as to own a living symbol of the historic and pioneer spirit of the West. 
 
Lorraine C. Miller,Clerk.
